Name: Commission Regulation (EEC) No 1645/85 of 18 June 1985 suspending Regulation (EEC) No 2268/84 on special sales of intervention butter for export to various destinations and repealing Regulation (EEC) No 2278/84
 Type: Regulation
 Subject Matter: prices;  trade policy;  processed agricultural produce
 Date Published: nan

 19 . 6. 85 Official Journal of the European Communities No L 159/5 COMMISSION REGULATION (EEC) No 1645/85 of 18 June 1985 suspending Regulation (EEC) No 2268/84 on special sales of intervention butter for export to various destinations and repealing Regulation (EEC) No 2278/84 abeyance so that the minimum prices set under the International Dairy Arrangement may be observed ; Wheteas, accordingly, Regulation (EEC) No 2268/84 should be suspended and Regulation (EEC) No 2278/84 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 2268/84 is hereby suspended. 2. Regulation (EEC) No 2278/84 is hereby repealed. Article 2 This Regulation shall enter into force on 19 June 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Whereas it is advisable to alter the rate of refund on butter exports to make the selling price of fresh butter competitive with the prices practised by other expor ­ ting countries ; whereas, in view of the foregoing, the application of Commission Regulation (EEC) No 2268/84 (3), as last amended by Regulation (EEC) No 1366/85 (4), reducing the selling price of six-month-old butter to 28 ECU per 100 kilograms below the buying-in price and Commission Regulation (EEC) No 2278/84 (*), as last amended by Regulation (EEC) No 1366/85, setting a price for butter exported to various destinations in the form of ghee should be held in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 137, 27. 5. 1985, p. 5. (3) OJ No L 208, 3 . 8 . 1984, p. 35. (4) OJ No L 139, 27 . 5. 1985, p. 21 . 0 OJ No L 209, 4. 8 . 1984, p. 8 .